Doerfler, J.
The first question presented consists of an interpretation of the February contract.
“An interpretation consists in ascertaining the- meaning of the words used. . . . The purpose of all interpretations is to ascertain and give effect to the actual contract entered into by the parties, — the contract which they intended to make and upon which their minds met.” 2 Elliott, Contracts, § 1505.
The object and purpose of the agreement, as disclosed by the agreement itself, indicates that the parties had in mind the execution and delivery of a sales contract. This contract, among other things, contains the following: “That the party of the first part sells his farm of 187 acres, . . . together with all live stock, hay, grain,” etc.
In and by the terms of the agreement the farm is described as the farm of the seller., and it is but a reasonable implication that by the use of the words “together with all live stock, hay, grain,” etc., the parties had in mind the sale of the personal property therein described and mentioned and being the property of the seller. The specification of the live stock following the portion of the agreement above mentioned refers to the seller’s live stock, and by using the words “everything now on the farm except household goods and vegetables in the cellar,” etc., the parties clearly meant everything on the farm belonging to the vendor with the exception only of the household goods, etc. The expression in the contract, “everything now on the farm,” cannot be severed from the balance of the agreement and given a literal meaning independent of the other, provisions of the agreement. On the contrary, it must be construed in connection with the balance of the agreement, and must be given *616a meaning in harmony with the object and purpose of the contract and the spirit thereof made manifest thereby.
“The primary object of all rules of interpretation and construction is to arrive at and give effect to the mutual intention of the parties as expressed in the contract when not forbidden by law. . . . All applicable law.s in existence when an agreement is made, necessarily enter into and form a part of it, as fully as if they were expressly referred to or incorporated in its terms.” 2 Elliott, Contracts, § 1507.
So that, reading this contract in the light of what has been said, and realizing that it is a sales contract, it must be concluded that the parties had in mind the sale of the seller’s property and the purchase thereof by the purchaser. Such sale denotes a transfer of the title to the property from the seller to the buyer, and such transfer can only be effected where at the time of the sale the seller has title. “Where the seller has no title he can give none.” Williston, Sales, § 130.
The record in this case conclusively establishes the fact that the timber, cut on the fifteen-acre tract was sold for a valuable consideration by Klekoski to the plaintiff two years prior to the making of the February contract; so that there is no dispute on the question of whether or not Klekoski had title to the timber in question at the time he made his sales contract with Kraus. He could not, therefore, transfer title to this timber.
It is tru'e that if Kraus, at the time of the execution of the February contract, had no knowledge of the sale of this timber to the plaintiff, then by assuming to sell the same Klekoski would have represented that he was the owner thereof, and under those circumstances Kraus, by buying the timber, would have indicated his reliance on the seller’s representations and would have suffered damage by reason thereof. Under such circumstances, if Kraus is held responsible for a conversion of the timber, having converted *617it upon a reliance on the implied representations of Klekoski, he would be entitled to judgment on his cross-complaint against Klekoski for the amount of the plaintiff’s recovery.
So that it may be properly concluded thus far:
First. That in and by the February contract it was the intention of the parties to transfer and sell Klekoski’s farm and his personal property.
Second. That Klekoski was not the owner of the timber when the February contract was made.
Third. That inasmuch as this timber was cut from off the farm formerly belonging to Klekoski, and lying upon the premises, in the absence o'f notice to Kraus, a proper construction of the February contract would imply an attempted sale on the part of Klekoski of this timber.
As to whether or not Kraus, at the time of the making of the February contract, had knowledge of the prior sale of the timber to the plaintiff the contract itself is silent. Therefore, in order to construe the contract, it becomes necessary to go beyond the wording of the contract itself and to take cognizance of the surrounding facts and circumstances in regard to the same in order to determine whether or not Kraus actually had such notice.
In his cross-complaint Kraus, among other things, alleges
“That on the 4th day of February, 1919, said defendant Frank Klekoski was the owner of and in possession of a farm of 187 acres in the town of Orion in said county, together with a large amount of stock, hay, grain, farm machinery, and other personal property, and that on said date the said'Frank Klekoski and the defendant Fred Kraus entered into an agreement in writing, duly signed by the parties, wherein and whereby the said Frank Klekoski agreed to sell the said farm and all such personal property, and including everything now on the place, except,” etc.
In and by such allegation Kraus himself construes the contract to the effect that the phrase “everything now on *618the place” refers to'everything thereon owned by the defendant Klekoski.
Let us assume' that at the time of the sale of this timber to the plaintiff Kraus had been present and a witness to the sale. Could he then be heard to say that the February contract constituted an attempted sale of the timber on this fifteen-acre tract to him?
Let us also assume that at the time of the February contract the defendant Klekoski had engaged the services of strangers on the farm, who with their plows and horses were engaged in plowing a part of this farm. Would the February agreement convey or would it amount to an attempted conveyance of these horses and plows to Kraus? Certainly not. For it is made clear from the very terms of the contract and the object and purposes thereof that it was the intention of the parties to convey the property belonging to Klekoski at the time. It' might as well be said that an automobile upon the Klekoski property belonging to a physician attending members of Klekoski’s family would also be included in the conveyance.
In order, therefore, to determine whether or not there was an attempted conveyance on the part of Klekoski of this timber to Kraus, we must look into the facts and circumstances tending to show notice, or lack of notice, of the prior sale of this timber to Adney, and it was for the purpose of determining this vital question that the circuit court properly saw fit to submit the second question contained in the special verdict.
Klekoski claims that while at the Bank of Muscoda with Kraus, immediately preceding the making and execution of the February agreement, he told Kraus and the scrivener, Marcus, that the timber on the fifteen-acre tract had been sold to the plaintiff. This is denied by Kraus.
The plaintiff testified that a short time prior to February 4, 1919, he met the defendant Kraus upon a train going *619to Muscoda, and that on that occasion the two discussed the prospective purchase by Kraus of Ktckoski’s farm, and that the plaintiff at that time expressly told Kraus that he had purchased the timber on the fifteen-acre tract from Klekoski, to which Kraus replied that he knew of it and that he had seen the plaintiff on the tract on several occasions cutting wood.
The plaintiff is not materially interested as to who of the two defendants shall be held liable for the conversion of his timber. Both of the defendants, it is conceded, and the evidence shows, are financially responsible and are able to adequately respond in damages. There is nothing in the record to show that the plaintiff at all times was not as friendly to one defendant'as he was to the other. So that when it comes to the consideration of the plaintiff’s testimony it must be considered as the testimony of a practically disinterested witness.
Adney also testified that in the month of April, 1919, he met Kraus at Muscoda, and that Kraus at that time requested of him that he remove certain trees so that he could build a new fence and so as to avoid cut trees from falling upon and injuring the same, and that he also at that time requested the plaintiff to permit certain black walnut trees to remain standing upon the premises.
Kraus in his testimony admits meeting the plaintiff at Muscoda in April and claims that Adney at that time told him that he was the owner of the timber on the fifteen-acre tract, but expressly denies the conversation with respect to the removal of the trees on account of the building of a fence and the alleged request to permit certain black walnut trees to remain standing upon the tract.
In the month of November, 1919, one Jones, a brother-in-law of the plaintiff, called at the fifteen-acre tract to remove certain cord-wood purchased by him from the plaintiff, and on that occasion, met Kraus, who refused to permit *620Jones to remove the wood he had purchased. Shortly thereafter the plaintiff and his son Alvin and said Jones called on Kraus and protested the refusal of Kraus to permit Jones to remove the wood sold by the plaintiff to him, and Adney testified that he said to Kraus: “You know I have purchased this timber from Klckoski,” to which Kraus replied that he knew that, but added that he had also purchased it. This testimony of the plaintiff is corroborated by his son Alvin and by Mr. Jones, both of whom are substantially disinterested witnesses.
Notwithstanding the undisputed and admitted fact in this case that in April, 1919, Kraus was notified by the plaintiff that the latter had purchased the timber, on the fifteen-acre tract, no inquiry was ever made by Kraus from Klckoski as to the truth of such statement, and the entire matter was permitted to rest until the month of November, 1919, when the Jones incident above referred to occurred.
During the months of March and April, 1919, according to the testimony of Adney, between forty-five and fifty cords of wood were removed from the fifteen-acre tract by himself and his son. It was testified also by the plaintiff and by one Frank Bob and one Olin Fazel that the removal of wood from the fifteen-acre tract was clearly visible from the house occupied by Kraus. Kraus himself admitted that if forty-five or fifty cords of wood had been removed as testified he would have noticed it. During these months, according to the testimony of Kraus, he passed this fifteen-acre tract on his way to Muscoda once or twice during each week.
This testimony clearly and persuasively indicates that at the time of the making of the agreement of February 4, 1919, Kraus had knowledge of the sale of the timber on the fifteen-acre tract. The testimony on the subject is overwhelming and is supported by the surrounding facts and circumstances of the case. It would be abundantly sufficient to establish notice and constitutes clear and satisfactory *621evidence sufficient to warrant a reformation, if a reformation were necessary.
We therefore conclude that, inasmuch as Kraus had knowledge of the prior sale of the timber to Adney, it was the intention of the parties, in and by the agreement of February 4th, to transfer only such property upon the farm as at the time belonged to the seller, and that the answer of the' jury to the second question of the special verdict was fully warranted by the credible evidence in the case, and that the court erred in changing such answer from “No” to “Yes” and in ordering judgment as above recited.
Under the circumstances we do not feel that it is necessary to reform the agreement of February 4th, as prayed for by the defendant Klekoski. Had we concluded that such reformation was necessary in order to grant the relief prayed for in the answer of the defendant Klekoski, we would have ordered the agreement reformed, for we are satisfied that the clear preponderance of the credible evidence shows conclusively that it was not the intention of the parties, at the time of the making of the February agreement, to include in the sale the timber situated on the fifteen-acre tract.
In accordance with the foregoing, the judgment of the circuit court is reversed, and judgment is ordered in favor of the plaintiff and against the defendant Kraus for the sum of $510 damages, together with his costs and disbursements of the action, and judgment is also further ordered dismissing the cross-complaint of the defendant Kraus, and for judgment in favor of the defendant Klekoski against said defendant Kraus for his costs and disbursements.
By the Court. — It is so ordered.